Citation Nr: 1418072	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-31 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a neck disorder, with headaches.

3.  Entitlement to service connection for barotraumas of various bones.

4.  Entitlement to service connection for skin disorders.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

7.  Entitlement to an initial rating in excess of 10 percent for a right knee scar.

8.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

9.  Entitlement to an initial compensable rating for a left hand disorder.

10.  Entitlement to an initial rating in excess of 20 percent for bilateral tibial dysbaric osteonecrosis.

11.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 1983 and from January 1987 to December 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran initially filed a notice of disagreement with "all ratings" addressed in the September 2007 rating decision.  In January 2010, prior to the issuance of the August 2010 Statement of the Case, the Veteran withdrew his claims for "rhinitis, tinnitus, headaches, teeth, and hypertension" in writing, during a DRO conference at the Baltimore, Maryland RO.

The issue(s) of entitlement to service connection a right shoulder disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue(s) of entitlement to service connection for a left shoulder disorder, barotraumas of various bones, and skin disorders; as well as entitlement to increased ratings for bilateral tibial dysbaric osteonecrosis, hearing loss, lumbar spine, and a left hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his January 23, 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of entitlement to an initial rating in excess of 30 percent for PTSD be withdrawn.

2.  Resolving reasonable doubt in the Veteran's favor, he has TBI that is attributable to active military service.

3.  Resolving reasonable doubt in the Veteran's favor, he has a cervical spondylosis with headaches that is attributable to active military service.

4.  The Veteran's right lateral knee scar is manifested by a deep, painful, unstable scar that results in limitation of motion of the right knee and does not measure an area of 12 square inches or greater.  To rate the right lateral knee scar on limitation of motion would be against the principal of pyramiding, as the Veteran's osteonecrosis is already rated based on limitation of motion of the knee.

5.  The Veteran's right medial knee scar is manifested by a superficial, painful, stable scar that does not result in limitation of motion of the right knee, and does not measure an area of 12 square inches or greater.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal (for an increased rating for PTSD) by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  The Veteran has TBI that is the result of active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The Veteran has cervical spondylosis with headaches that is the result of active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2013).

4.  The criteria for an initial rating in excess of 10 percent for a right lateral knee scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7800-7805 (2008).

5.  The criteria for a separate initial 10 percent rating for a right medial knee scar have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.41, 4.118, Diagnostic Codes 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. §  7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, in January 2014, on the record during his Board hearing, the Veteran requested that his claim of entitlement to an initial rating in excess of 30 percent for PTSD be withdrawn.  Thus, the appellant has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

In June and September 2006 letters, the Veteran was provided with proper notice.  The Veteran has actively participated in the processing of his appeal; the statements submitted and testimony provided in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA treatment records, and private treatment records are contain the claims file and in Virtual VA.  He has been afforded a VA examination which addressed is right knee scar in 2007.  As he has not reported a worsening of his scar, and as scars are generally static disabilities, the length of time from his last VA examination to this opinion is not affected.  The 2007 opinion addressed the scar regulations, involved an interview with the Veteran and a detailed description of his scar.  The information in the examination reports is sufficient upon which to determine appropriate ratings for the disorders addressed in this decision. 

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Veteran was also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  In fact, the Veteran presented very detailed testimony regarding his disabilities, his belief that their onset was during his military service, and he presented information on training letters used by the VA regarding cases, such as his, which involve injuries relating to diving.  The VLJ additionally questioned the veteran about any ongoing treatment he was receiving and suggested that these additional records be provided to the VA.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  The evidence must be medical unless it relates to a condition as to which, under relevant case law, lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

      TBI and Neck disorder

The Veteran contends that his current TBI and cervical spondylosis with headaches are a result of his military service.  Specifically, he argues that he suffered a TBI, and injured his neck, during a May 1983 motor vehicle accident during service.  Following his head injury in the motor vehicle accident he was noted by the Navy medical board in March 1985 to "not meet the established physical standards for diving study by reason of status post head trauma."  According to an August 1984 medical Board decision, the Veteran was initially placed on light duty.  He was eager to return to full duty, and "the Naval Medical Research Institute support this inclination and feel that there is no contraindication at this point and time."

Service treatment records contained in the claims file include treatment records regarding the May 1983 motor vehicle accident.  The Veteran suffered head trauma which caused loss of consciousness for one hour, and a CT scan revealed multiple cerebral hemorrhages in the right hemisphere.  In June 1983, he noted weakness of his left arm, and he was told to not exercise other than walking.  In November 1983, he was noted to have been found medically unqualified for diving in June 1983.  His neurological examination in November 1983 was normal, and his recent CT scan was normal.  "Although it is not possible to precisely quantitate the risk involved, there is significant possibility from small areas of scarring of future development of seizure disorder, increased risk of DCS in the area, further damage to that portion of the brain in the event of hypoxia or DCS and irritable focus in the event of O2 toxicity."  It was noted the Veteran would be reevaluated in two years to determine the risk at that time.  On July 1984, he reported to neurology after being successful on limited duty, and reporting to be totally asymptomatic after his May 1983 motor vehicle accident.  Following recommendation from the physician at the Naval Medical Research Institute, with whom the Veteran worked with as a diver, the Navy Medical Board recommended that he be returned to full duty, including diving, in August 1984.

Service treatment records also include a notation that the Veteran was the belted driver in a multi-car chain reaction motor vehicle accident in August 1998.  He complained of neck and back pain following the accident.  He mostly complained of lumbar spine pain following the accident, but initially complained of neck pain as well.  On his November 2000 retirement examination, the Veteran complained of a head injury and recurrent back pain.  He indicated his 1983 brain hemorrhages and then described his back pain as "severe strain due to diving and exposure to high pressure environments."  On clinical evaluation, the Veteran was noted to have a normal spine, head and neurological examination.

The Veteran was afforded a General Medical examination in July 2007.  He reported that his symptoms of TBI included headaches, cognitive problems (behavior, memory problems, difficulty thinking, dramatic mood swings, frustration, irritability, attention deficit disorder, lack of emotional control, panic attacks) and sensitivity to light.  He was noted to have a normal examination in November 2000, and that he denied memory loss at that time.  The examiner noted that in November 1997 an MRI had shown dysbaric osteonecrosis, and after that time it was recommended that he no longer participate in experimental diving.  The examiner noted that his service treatment records did not include a finding of chronic headaches, findings of cognitive or memory problems, mood swings or inappropriate behavior, or an indication he had difficulty getting along with others.  The examiner did not provide a coherent opinion regarding whether the Veteran suffered from residuals of his 1983 TBI.  The examiner noted that he was cleared by the medical board in 1984, and "it is therefore the opinion of this examiner that it is as least as likely as not that the current history of cerebral hemorrhages and ---were noted in service but it is also noted that the medical board completely indicated no further disability or sequelae was noted and that the Veteran was fit of duty including the severe and rigorous activities of experimental diving and deep saturation diving at that time."

Current x-rays of his neck revealed C3-4 cervical spondylosis.   The examiner noted that the Veteran only complained of a headache on one occasion in service, and that he had neck pain with loss of range of motion and headaches at the time of the examination.  The examiner opined that it was less than likely that the Veteran's current symptoms are related to his one episode of a headache documented in service.  The examiner did not address the Veteran's complaints of neck pain following his 1998 motor vehicle accident, or address how the TBI in 1983 may have also impacted his neck.

Also in July 2007, the Veteran underwent a neuropsychiatric evaluation.  After testing and interview, the Veteran was noted to have significant difficulty with his visuospatial skills.  He reported difficulty with night driving, being able to visually perceive billboards accurately.  His testing supported his complaints.  The psychologist recommended that the Veteran obtain a complete neuropsychological battery in order to obtain more accurate data regarding the nature and level of limitations in his visuospatial/constructional abilities.

In May 2009, the Veteran underwent a private neuropsychiatric evaluation.  After testing he was found to "present with what appears to be a combination of neuropsychological and psychiatric symptoms."  His anxiety was associated with his PTSD, but "the exact etiology of his cognitive deficits is uncertain but probably due to a combination of mechanisms including his history of deep saturation diving, motor vehicle accident, and his psychiatric and emotional level of functioning."  He was assessed with cognitive disorder NOS (not otherwise specified) and noted to be from several possible etiologies.

A September 2009 letter from the National Navel Medical Center for a mental health assessment noted the Veteran suffered from the residual effects of a traumatic brain injury.  He underwent testing in May 2009 which showed "diffuse global deficits across tasks requiring complex concentration, complex visuospatial organization and planning, construction ability, visuospatial recall and fine motor dexterity and speed."  He also continued to complain of headaches and memory loss associated with decreased attention and concentration.  The psychiatrist stated that it was his opinion that the Veteran's TBI was "clearly service-connected."

In March 2010, the Veteran was afforded a VA TBI examination.  The examiner noted the Veteran's history of an in-service motor vehicle accident and brain hemorrhage, as well as a salvage operation in August 1986, and a saturation dive in February or March 1990.  During the salvage operation, the veteran reported that his mix of air was wrong and it burned his lungs and made it hard to breathe.  He stated he had tremors afterwards and pain throughout his body, and headaches from fumes.  During the 1990 saturation dive, he was in a 28-day experimental saturation dive to an equivalent depth of 1000 feet.  The Veteran voluntarily subjected himself to the dangers of oxygen toxicity and hypercapnia, and endured significant physical and mental stress as a human test subject.  He reported headaches and tremors.  He decompressed too quickly and "took the worst bend they had to recompress me and they had to run me on five O2 treatments for decompression sickness."  He continued to do saturation dives after the 1990 dive.  He reported short-term memory issues since his saturation dive.  The examiner assessed PTSD, chronic alcohol dependence in remission, and cognitive disorder NOS.  She also provided an Axis III notation of a history of TBI.  She did not provide a nexus opinion.  

The Veteran, in preparing his arguments for his claims, also presented a copy of Training Letter (TL) 07-04, which provides some information for VA regarding the medical consequences of diving.  The letter describes other potential long-term effects of diving, which include cognitive effects.  The letter notes that there is conflicting medical information about whether or not long-term neurologic effects can result from diving, but that some studies have indicated subtle abnormalities with special testing.  The prominent symptoms have been concentration, long and short term memory, tremor, impaired spatial memory, and mood lability.  "The risk of neurological injuries is believed to be related to DCS, anoxia, and gas toxicities, but no consensus exists as to whether or not diving per se causes brain damage."

Additionally, in February and March 2014 letters, two private physicians provided positive nexus opinions between the Veterans' join pain and compression arthralgia and his service.  The March 2014 physician indicated that he examined the Veteran during his service, and that he served as a diving medical officer during saturation dives. 

There was some question as to whether any claims arising from the May 1983 motor vehicle accident would be ineligible for directs service connection due to willful misconduct.  The indication was that the Veteran's motor vehicle accident may have been the result of drunk driving.  The Veteran has testified that his girlfriend was driving, and he was a passenger when the motor vehicle accident occurred.  He stated that she reported to police that the car belonged to the Veteran and that he was driving.  The Veteran was then tried in civilian court for drunk driving.  He stated that he was found innocent.  He presented a September 2009 letter from an attorney who reported that the file from the DUI case was destroyed, but that a perjury case which dealt with the issue of who was driving the car was still of record.  The October 1983 perjury case dismissal order is of record, which noted that the Veteran was acquitted of driving under the influence.  As such, the Board finds the Veteran's statements credible, and does not find that the 1983 accident was a result of willful misconduct as the result of his abuse of alcohol.

The evidence of record contains conflicting opinions regarding the Veterans' claims for residuals of TBI and a neck disorder with headaches.  The 2007 VA examiner opined that the Veteran did not have any residuals of his 1983 TBI because he did not complain of any TBI symptoms thereafter in service.  The 2007 VA examiner noted the Veteran's one-time complaint of a headache in service, but found that as he did not have continued complaints his current C3-4 spondylosis was not related to service.  The 2007 VA examiner did not address the Veteran's in-service complaints of neck pain following a 1998 motor vehicle accident, or address the 1983 accident as a possible cause of the cervical spondylosis.  

Contrary to the 2007 VA examiner's opinion, private treatment providers have found that the Veteran has cognitive symptoms based on neuropsychological testing.  The private physicians' have noted that there are several possible causes of the Veteran's cognitive disorder, including his 1983 TBI and his subsequent diving.  Private physicians' in 2014 additionally provided statements that the Veteran's joint pains and arthralgias were likely related to his career of experimental and saturation dives.  The Board finds that these opinions are at least in equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for residuals of a TBI and entitlement to service connection for C3-4 cervical spondylosis with headaches are warranted.


Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14.

      Right Knee Scar

The Veteran claims that the initial disability rating for his right knee scar should be higher than the current 10 percent rating.

VA received the Veteran's claim in September 2005.  Effective October 23, 2008, VA revised the regulations for evaluating skin disabilities. VA's General Counsel  has held that when a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the Veteran had prior to the enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised version of the regulation is more favorable to the veteran, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  If the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The new criteria only apply to claims filed on or after October 23, 2008, or if a request is made by a veteran for review under these clarified criteria who was previously rated under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The Veteran's claim was received prior to October 23, 2008, and he has not requested review under the new criteria.

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DC's 7800-7805.  The criteria provided for claims received before October 23, 2008 includes the following:

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling. 

DC 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

DC 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

DC 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

DC 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

The Veteran's right knee scar is current assigned a 10 percent rating under DC 7804, for the entire time on appeal.

Although the Veteran's knees were evaluated during the July 2007 General Medical examination, the examiner did not provide an account of an evaluation of the Veteran's right knee scar.

In May 2010, the Veteran was afforded a VA scars examination.  He reported his right knee scars was a result of a laceration from a motor vehicle accident.  He reported skin breakdown over the scar two or more times per year, but less than monthly.  He also reported pain.  On physical examination, the lateral scar measured 1 cm x 12 cm, and the medial scar measured .5 cm x 2 cms.  The lateral scar was painful and deep.  The medial scar was painful and shallow.  There were no signs of skin breakdown, inflammation, edema or keloid formation.  The examiner noted that both the tibial necrosis and the lateral scar limit the Veteran's motion of his right knee, and the examiner referred to the Joints VA examination report for information on limitation of motion.  

Here, the Veteran's scars are both painful.  His lateral scar is deep and unstable.  His medial scar is superficial.  Under the new scar criteria, DC 7804 provides a 10 percent rating for one or two scars that are painful or unstable.  The old criteria for 7804 and 7803 do not distinguish whether the 10 percent ratings can be provided for each painful and unstable scar.  As such, the old regulations do not appear to preclude the opportunity for two ratings of 10 percent, one for each of the Veteran's scars.  

His right knee lateral scar is noted to provide some limitation of motion of the right knee.  While the scar regulations direct that limitation of motion should be rated based on the affected part (here the knee), the Board notes that the Veteran is already service connected for osteonecrosis of the tibia, and that his rating for this disorder is based upon the limitation of motion of his knee.  As he is receiving a rating based on the limitation of motion of his knee, it would be impermissible pyramiding to provide a second rating based on the same criteria.  As such, his right knee lateral scar cannot be rated based on the limitation of motion of his knee.  There are no other diagnostic codes which are applicable which provide for a rating in excess of 10 percent, each.  The Veteran's scars are not of the head, face or neck, and they do not cover an area exceeding 6 square inches.  The Board finds that the Veteran is entitled to a 10 percent rating for each right knee scar, and no higher.  

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, the Veteran's scars do not present an exceptional disability picture.  The symptoms of the scars are contemplated by the rating criteria, and additional higher ratings for increased symptoms are available.  Additionally, the Board considered additional DCs but determined that a rating based on limitation of motion would result in pyramiding.  The new scar regulations would not provide a higher rating either.  There is no indication that his scars have required hospitalization or marked interference with his employment.  As such, referral for extra-schedular consideration is not warranted.  

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The Veteran has indicated that he was employed as a truck driver.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

The appeal of entitlement to an initial rating in excess of 30 percent for PTSD is dismissed.

Entitlement to service connection for residuals of TBI is granted.

Entitlement to service connection for cervical spondylosis with headaches is granted.

Entitlement to initial rating in excess of 10 percent for a lateral right knee scar is denied.

Entitlement to an initial separate 10 percent rating for a medial right knee scar is granted.


REMAND

During the Veteran's January 2014 Board hearing, he reported that his bilateral tibial dysbaric osteonecrosis and hearing loss had worsened since his last VA examinations in 2010 and 2007, respectively.  The Board additionally notes that the 2010 VA examination provided range of motion of extension for the Veteran's knees, but did not include range of motion of flexion.  On remand, the Veteran should be afforded new VA examinations.

Notably, the Veteran has argued that his 20 percent rating should apply to both legs.  The Board notes that the current 20 percent rating is assigned based on x-ray evidence of arthritis of two major joints.  So the 20 percent assignment presently assigned does contemplate both legs. 

The Veteran did not specifically state that his lumbar spine had worsened since his 2010 VA examination, but he did indicate overall worsening of his musculoskeletal system.  The Board also notes that the Veteran reported numbness, paresthesias, and weakness of the lower extremities.  The examiner indicated these sensory deficits were due to his legs and ankles.  The Veteran is also service-connected for osteonecrosis and ankle disabilities, but he has not been service connected for any additional neurological abnormalities associated with any of his musculoskeletal disabilities.  The Veteran should be afforded a new VA spine examination, and the examiner should provide a full neurological examination to determine if the Veteran suffers from radiculopathy associated with his spine.

The 2007 VA examiner found that the Veteran did not have a left shoulder disability.  Recently, private physicians have noted the Veteran's complaints of bilateral shoulder pain and crepitus, and have indicated that this is due to "compression arthralgia" as a result of his in-service diving record.  On remand, the Veteran should be provided an additional VA examination to determine if he currently suffers from a left shoulder disability, and if so, if it is related to his service.

The 2007 VA examiner addressed the Veteran's left hand disability through range of motion findings.  The Board notes that the criteria for rating hand disabilities is provided based on the gap, in inches, between fingers and parts of the hand.  On remand, the Veteran should be provided with an additional VA examination addressing the severity of his left hand disability.

In May 2008, the Veteran filed his notice of disagreement with "all the ratings" from the September 2007 rating decision.  Although this may appear to mean all of his increased ratings, as opposed to his service connection claims, the RO continued to address his service connection claims as well.  During a formal DRO hearing the Veteran withdrew several service connection claims.  However, he did not withdraw claims for "barotraumas" to other joints, and skin disorders.  The August 2010 Statement of the Case did not address these claims.  During his Board hearing, the Veteran again noted that he had initially sought service connection for additional barotraumas and that he again argued that he was entitled to service connection for these additional disabilities.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of any current left shoulder disability.  The examiner must review the claims file, electronic records, and a copy of the 07-04 Training Letter (available in the claims file).  The examiner should elicit relevant history from the Veteran, i.e. description of his in-service injury and onset of symptoms.  

If the examiner diagnoses the Veteran with a left shoulder disability, then the examiner must determine whether it is at least as likely as not (a 50/50 probability or greater) that any current left shoulder disability is etiologically related to service, to include his multiple motor vehicle crashes and/or as a result of his experimental and compression dives.  The examiner should specifically address if the Veteran suffers from a dive-related injury to his left shoulder such as dysbaric osteonecrosis.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  The examiner should review and comment on the February and March 2014 private medical opinions which indicate that the Veteran has "compression arthralgia" as a result of his dive history. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  The Veteran should be scheduled for an additional VA audiological examination.  All indicated tests and studies are to be performed.  The examination must include puretone thresholds and the Maryland CNC speech discrimination test.  Prior to the examination, the claims folder and electronic medical records must be made available for review.  If the examiner determines that the speech recognition scores are not appropriate, then the examiner should provide an explanation.

3.  Thereafter, the RO must schedule the Veteran for an orthopedic examination by a board certified orthopedist to determine the extent of impairment due to his service-connected bilateral tibial dysbaric osteonecrosis.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The claims files, electronic records, a copy of this remand, and a copy of the 07-04 Training Letter must be made available to and must be reviewed by the examiner prior to the examination. 

The examiner must report the range of left and right knee flexion and extension, as well as any evidence of left and right knee instability.  In so doing, the examiner must state whether there is evidence of recurrent dislocation or subluxation and, if so, the associated level of impairment, e.g. slight, moderate or severe.

In determining the level of disability, the examiner must consider factors affecting functional loss, such as a lack of normal endurance and functional loss due to pain and pain on use.  Specifically, the examiner must consider whether there is additional limitation of motion due to pain on repetitive use or that experienced during flare ups.  If the examiner determines that there is additional limitation, he/she should note the additional limitation in degrees.  The examiner must also report whether or not there is evidence of weakened movement, excess fatigability, or incoordination.

In addition to addressing the Veteran's bilateral tibial dysbaric osteonecrosis in terms of his loss of range of motion of his knees, the examiner should discuss any other abnormalities/disabilities associated with his disability, to include additional neurological or muscular disabilities caused by his osteonecrosis.

The orthopedist should address the Veteran's claims of additional joints which are affected by his diving-which he has described as "barotraumas."  The examiner should determine if the Veteran suffers from osteonecrosis of any additional joints.

4.  Schedule the Veteran for an additional VA hand examination.  The examiner should review the claims file, electronic records, and a copy of this remand.  The examiner should provide a full examination of the Veteran's left hand disability, to include measurements of the distance between fingers, thumb and hand, if any, in accordance with the rating criteria for limitation of motion of the individual digits.

The examiner is also requested to provide findings on the following and include an appropriate rationale for those findings:

a) Describe and diagnose any additional manifestations of the service-connected left hand disorder (if any), to include, but not limited to, a neurological condition and the documented decreased grip strength (a finding that the Veteran does, or does not, have decreased grip strength and/or a neurological disability associated with his left hand would be of great assistance to the Board); and

b) If decreased grip strength and/or a neurological disability associated with the left hand disability is found, evaluate the extent and severity of any decreased grip strength and diagnosed neurologic deficiencies of the left hand by rendering an opinion as to whether it more nearly approximates mild, moderate, or severe, incomplete paralysis, or complete paralysis.

5.  Additionally, schedule the Veteran for new VA orthopedic and neurological examinations to assess the severity of his low back disability.  The Veteran's claims file, electronic record, and a copy of this remand should be reviewed by the examiner.  All findings should be described in detail and all necessary diagnostic testing performed.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made. 

In addition to addressing the range of motion of the Veteran's lumbar spine, the examiner should expressly address whether the Veteran suffers from any neurological disabilities as a result of his service-connected lumbar spine disorder.  If neurological abnormalities are noted, but are not attributable to his lumbar spine disability, the examiner should indicate the etiology of the neurological abnormalities.  All opinions should include an explanation/rationale.

6.  Issue a Statement of the Case referable to the following issues: entitlement to service connection for barotraumas to other joints, entitlement to service connection for a skin disorder on appeal from the September 2007 rating decision.  Only if the Veteran perfects an appeal should the claims be certified to the Board and after any necessary development has been completed.

7.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case, and afforded an appropriate period of time within which to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


